The Supreme Court authorizes the trial court judge, upon a showing of the necessity therefor, to permit the taking of depositions of specifically named individuals *1230in conjunction with the proceedings attendant to the motion for a new trial. In all other respects superintending control is denied. The motion for oral argument is denied as moot. Jurisdiction is not retained.
Brickley, J.
I do not join in the order of the Court inasmuch as I think that an ad hoc substantive grant of authority in a matter pending before the trial court is an inappropriate exercise of this Court’s authority.
I would treat the complaint for superintending control as a calendar case for the purpose of inviting briefs and oral argument on the question whether or not the trial court was correct in concluding that it did not have the authority under the Michigan Court Rules to grant to a party in a criminal case an order to conduct discovery.
Boyle, J.
I join in the order on the understanding that the decision whether to permit the taking of depositions is for the trial judge to make as is the determination regarding whether an adequate justification is made.